Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
I)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1) “at least one molded piece configured to be mated in a male - female fashion to the least one first wall and the least one second wall”, (claim 2), 2) “the at least one first wall further comprises at least one first mating element configured to mate in a male - female fashion to the first slot of the at least one bracket”, (claim 11), 3) “the least one second wall further comprises at least one first mating element configured to mate in a male - female fashion to the second slot of the at least one bracket”, (claim 12), 4) “the first slot further comprises at least one second mating element configured to receive the at least one first mating element of the first wall”, (claim 13) and 5) “the second slot further comprises at least one second mating element configured to receive the at least one first mating element of the least one second wall”, (claim 13), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
II)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘600’.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  In line 1 of claim 12 --at-- should be inserted before “least”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to “at least one molded piece configured to be mated in a male - female fashion to the least one first wall and the least one second wall”, (claim 2). The specification does not appear clear and complete as to how a male-female connection is effected between the molded piece and each of the first and second wall.
The specification does not appear clear and complete as to “the at least one first wall further comprises at least one first mating element configured to mate in a male - female fashion to the first slot of the at least one bracket”, (claim 11). The specification does not appear clear and complete as to how a male-female connection is effected between the first wall and the first slot of the bracket.
The specification does not appear clear and complete as to “the least one second wall further comprises at least one first mating element configured to mate in a male - female fashion to the second slot of the at least one bracket”, (claim 12). The specification does not appear clear and complete as to how a male-female connection is effected between the second wall and the second slot of the bracket.
The specification does not appear clear and complete as to “the first slot further comprises at least one second mating element configured to receive the at least one first mating element of the first wall, and the second slot further comprises at least one second mating element configured to receive the at least one first mating element of the least one second wall”, (claim 13). The specification does not appear clear and complete as to how the first slot comprises a second mating element configured to receive the at least one first mating element of the first wall, and how the second slot comprises a second mating element configured to receive the at least one first mating element of the least one second wall.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 2, (and claim 3 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “at least one molded piece configured to be mated in a male - female fashion to the least one first wall and the least one second wall.” The specification does not appear clear and complete as to “at least one molded piece configured to be mated in a male - female fashion to the least one first wall and the least one second wall.” The specification does not appear clear and complete as to how a male-female connection is effected between the molded piece and each of the first and second wall.
Claim 9, lines 1-2, “the at least one first lower wall” lacks antecedent basis within the claim. It is therefore, not clear as to what “the at least one first lower wall” refers.
Claim 9, line 2, “the at least one second lower wall” lacks antecedent basis within the claim. It is therefore, not clear as to what “the at least one second lower wall” refers.
The language of claim 11, (and claims 12 and 13 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the at least one first wall further comprises at least one first mating element configured to mate in a male - female fashion to the first slot of the at least one bracket.” The specification does not appear clear and complete as to “the at least one first wall further comprises at least one first mating element configured to mate in a male - female fashion to the first slot of the at least one bracket.” The specification does not appear clear and complete as to how a male-female connection is effected between the first wall and the first slot of the bracket.
The language of claim 12, (and claim 13 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the least one second wall further comprises at least one first mating element configured to mate in a male - female fashion to the second slot of the at least one bracket.” The specification does not appear clear and complete as to “the least one second wall further comprises at least one first mating element configured to mate in a male - female fashion to the second slot of the at least one bracket.” The specification does not appear clear and complete as to how a male-female connection is effected between the second wall and the second slot of the bracket.
The language of claim 13 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the first slot further comprises at least one second mating element configured to receive the at least one first mating element of the first wall, and the second slot further comprises at least one second mating element configured to receive the at least one first mating element of the least one second wall.” The specification does not appear clear and complete as to “the first slot further comprises at least one second mating element configured to receive the at least one first mating element of the first wall, and the second slot further comprises at least one second mating element configured to receive the at least one first mating element of the least one second wall.” The specification does not appear clear and complete as to how the first slot comprises a second mating element configured to receive the at least one first mating element of the first wall, and how the second slot comprises a second mating element configured to receive the at least one first mating element of the least one second wall.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowron 5,937,604.    Bowron discloses, Figs. 1-3, 5, 7 and 8 for example, a prefabricated formwork comprising:
	at least one bracket 10 comprising a first slot, (within which 12 is fitted), and a second slot, (within which 12 is fitted);
	at least one first wall 12 configured to be inserted into the first slot of the at least one bracket; and
	at least one second wall 14 configured to be inserted into the second slot of the at least one bracket.
As for claim 2, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), at least one molded piece 10’ is configured to be mated in a male - female fashion to the least one first wall and the least one second wall, (male/female fashion being panel inserted within slot of molded piece 10’).
As for claim 3, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the at least one molded piece 10’ is configured to hold at least one anchor bolt 36.
As for claim 4, the at least one molded piece 10’ is comprised of recycled plastic, (Bowron’s molded piece 10’ is of plastic thus, serving to read upon claim 4 with recycled presenting nothing more than an intended method of formation of the molded piece.
As for claim 8, Bowron comprises at least one first lower wall 12 and at least one second lower wall 14.
As for claim 9, the at least one first lower wall and the at least one second lower wall are each configured to receive the at least one bracket, (first lower wall 12 and second lower wall 14 are each configured to receive the bracket 10 as by receiving along respective upper edges thereof).
As for claim 10, the least one first wall 12 and the least one second wall 14 can be seen as uniformly spaced apart.
As for claim 11, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the at least one first wall 12 further comprises at least one first mating element configured to mate in a male - female fashion to the first slot of the at least one bracket 10, (Bowron’s wall 12 comprises “a mating element” [edge thereof] which fits into the respective slot of the bracket 10).
As for claim 12, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the least one second wall 14 further comprises at least one first mating element configured to mate in a male - female fashion to the second slot of the at least one bracket 10, (Bowron’s wall 14 comprises “a mating element” [edge thereof] which fits into the respective slot of the bracket 10).
As for claim 13, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the first slot further comprises at least one second mating element, (slot within which 12 extends), configured to receive the at least one first mating element of the first wall, and the second slot further comprises at least one second mating element, (slot within which 14 extends), configured to receive the at least one first mating element of the least one second wall.
As for claim 14, the at least one bracket, the at least one first wall and the at least one second wall are coupled together to form a straight portion, (Figs. 3 and 7).

Claim(s) 1-4 and 8-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henriquez 2018/0209115.    Henriquez discloses, Figs. 1, 7, 9, 11, 13-15 and 18 for example, a prefabricated formwork comprising:
	at least one bracket 60 comprising a first slot, (within which 20 is fitted), and a second slot, (within which 30 is fitted);
	at least one first wall 20 configured to be inserted into the first slot of the at least one bracket; and
	at least one second wall 30 configured to be inserted into the second slot of the at least one bracket.
As for claim 2, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), at least one molded piece 70 is configured to be mated in a male - female fashion to the least one first wall and the least one second wall, (male/female fashion being panel inserted within slot of molded piece 10’).
As for claim 3, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the at least one molded piece 70 is configured to hold at least one anchor bolt (as along 76).
As for claim 4, the at least one molded piece 70 is comprised of recycled plastic, (the Henriquez molded piece 70 is of plastic thus, serving to read upon claim 4 with recycled presenting nothing more than an intended method of formation of the molded piece.
As for claim 8, Henriquez comprises at least one first lower wall 20 and at least one second lower wall 30.
As for claim 9, the at least one first lower wall and the at least one second lower wall are each configured to receive the at least one bracket, (first lower wall 20 and second lower wall 30 are each configured to receive the bracket 60 as by receiving along respective upper edges thereof).
As for claim 10, the least one first wall 20 and the least one second wall 30 can be seen as uniformly spaced apart.
As for claim 11, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the at least one first wall 20 further comprises at least one first mating element configured to mate in a male - female fashion to the first slot of the at least one bracket 60, (Henriquez’s wall 20 comprises “a mating element” [edge thereof] which fits into the respective slot of the bracket 60).
As for claim 12, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the least one second wall 30 further comprises at least one first mating element configured to mate in a male - female fashion to the second slot of the at least one bracket 60, (Henriquez’s wall 30 comprises “a mating element” [edge thereof] which fits into the respective slot of the bracket 60).
As for claim 13, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the first slot further comprises at least one second mating element, (slot within which 20 extends), configured to receive the at least one first mating element of the first wall, and the second slot further comprises at least one second mating element, (slot within which 30 extends), configured to receive the at least one first mating element of the least one second wall.
As for claim 14, the at least one bracket, the at least one first wall and the at least one second wall are coupled together to form a straight portion, (Figs. 1B, 13, 14 and 18A).
As for claim 15, the at least one bracket, the at least one first wall and the at least one second wall are coupled together to form a tee portion, (Fig. 11A).
As for claim 17, the at least one bracket, the at least one first wall and the at least one second wall are coupled together to form an L-shaped portion, (Figs. 1A, 9 and 15A).
As for claim 18, the at least one bracket comprises a plurality of brackets, the at least one first wall comprises a plurality of first walls and the at least one second wall comprises a plurality of second walls, and the plurality of brackets, the plurality of first walls and the plurality of second walls are configured to produce the desired formwork, (Figs. 11A, 15A and 18A).

Claim(s) 1, 8, 9 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zelinsky et al. 5,992,114.    As for claim 1, Zelinsky et al. discloses, Figs. 1 and 4, (4a, 4b), for example, a prefabricated formwork comprising:
	at least one bracket ‘H’ comprising a first slot, (within which ‘Pi’/’Pw’ is fitted), and a second slot, (within which ‘Pi’/’Pw’ is fitted);
	at least one first wall ‘Pi’/’Pw’ configured to be inserted into the first slot of the at least one bracket; and
	at least one second wall ‘Pi’/’Pw’ configured to be inserted into the second slot of the at least one bracket.
As for claims 8, 9 and 20, Zelinsky et al. discloses, Figs. 1 and 4 for example, a prefabricated formwork comprising:
	at least one first wall ‘Pi’/’Pw’;
	at least one second wall ‘Pi’/’Pw’;
	at least one first lower wall ‘Pi’/’Pw’;
	at least one second lower wall ‘Pi’/’Pw’; and
	at least one bracket ‘H’ including a first slot, (within which first wall ‘Pi’/’Pw’ is fitted), configured to receive the at least one first wall ‘Pi’/’Pw’, a second slot, (within which second wall ‘Pi’/’Pw’ is fitted), configured to receive the at least one second wall ‘Pi’/’Pw’, a third slot, (within which first lower wall ‘Pi’/’Pw’ is fitted), configured to receive the at least one first lower wall ‘Pi’/’Pw’, and a fourth slot, (within which second lower wall ‘Pi’/’Pw’ is fitted), configured to receive the at least one second lower wall, ‘Pi’/’Pw’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriquez 2018/0209115 in view of Bryant 6,044,614.      Bryant discloses formation of any of T-shape and L-shape forms as well as a teaching of providing for any configuration of formwork, (col. 7, lines 15-18). Therefore, to have provided the Henriquez form as a cross shape or cross portion, thus establishing any desired configuration of wall or footing assembly, would have been obvious to one having ordinary skill in the art as taught by Bryant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,155,975.      Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 14-20 are generic to all that is recited within claims 1-20 of U.S. Patent No. 11,155,975. In other words, claims 1-20 of U.S. Patent No. 11,155,975 fully encompass the subject matter of claims 1-10 and 14-20 and therefore anticipate claims 1-10 and 14-20. Since claims 1-10 and 14-20 are anticipated by claims 1-20 of the patent, they are not patentably distinct from claims 1-20 of U.S. Patent No. 11,155,975. Thus, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-10 and 14-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-10 and 14-20 are fully anticipated, (fully encompassed), by claims 1-20 of the patent, claims 1-10 and 14-20 are not patentably distinct from claims 1-20 of U.S. Patent No. 11,155,975, regardless of any additional subject matter present in claims 1-20.

Claims 2-4 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,155,975 in view of either of Bowron 5,937,604 and Henriquez 2018/0209115.  Each of Bowron and Henriquez teach application and utilization of a formwork having a molded piece configured to mate male-female with a walls of a form, (with bracket having the slot(s)), while accommodating an anchor bolt, (see above rejections of claims 2-4 and 11-13 involving each of Bowron and Henriquez). Therefore, to have formed the formwork defined by claims 2-4 and 11-13 with a bracket offering a male-female connection with walls of the form with the bracket having slots for such a connection, would have been obvious to one having ordinary skill in the art as taught by either of Bowron and Henriquez.
                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





                                                                   /MICHAEL SAFAVI/                                                                   Primary Examiner, Art Unit 3631                                                                                                                                     












MS
September 27, 2022